Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  March 9, 2011                                                                      Robert P. Young, Jr.,
                                                                                               Chief Justice

  141727 & (70)(72)                                                                   Michael F. Cavanagh
                                                                                            Marilyn Kelly
                                                                                      Stephen J. Markman
                                                                                      Diane M. Hathaway
  ESTATE OF DANIEL D. JILEK, by JOY                                                       Mary Beth Kelly
  A. JILEK, Personal Representative,                                                      Brian K. Zahra,
              Plaintiff-Appellee,                                                                   Justices


  v                                                        SC: 141727
                                                           COA: 289488
                                                           Washtenaw CC: 05-000268-NH
  CARLIN C. STOCKSON, M.D., and EPMG
  OF MICHIGAN,
             Defendants-Appellants,

  and

  MAPLE URGENT CARE, d/b/a MAPLE
  HEALTH BUILDING, TRINITY HEALTH-
  MICHIGAN, CATHERINE MCAULEY
  HEALTH CENTER, IRWIN M. LUTWIN,
  CARPENTER HEALTH CARE, d/b/a
  CARPENTER HEALTH CENTER, and
  ROBERT E. ANDERSON,
             Defendants.
  _________________________________________/

         On order of the Court, the application for leave to appeal the July 29, 2010
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other peremptory action. MCR
  7.302(H)(1). At oral argument, the parties shall address: (1) whether the Court of
  Appeals erred in reversing the jury verdict in favor of the defendants on the basis of its
  conclusion that the trial court erred in determining the applicable standard of care, and (2)
  whether the Court of Appeals erred in holding that evidence of the defendants’ internal
  policies and procedures should have been admitted at trial. The parties may file
  supplemental briefs within 42 days of the date of this order, but they should not submit
  mere restatements of their application papers.
                                                                                                              2


       The motions for leave to file brief amicus curiae are GRANTED. The Michigan
Association for Justice, Michigan Health and Hospital Association, and Michigan
Defense Trial Counsel, Inc., are invited to file briefs amicus curiae. Other persons or
groups interested in the determination of the issues presented in this case may move the
Court for permission to file briefs amicus curiae.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        March 9, 2011                       _________________________________________
       d0302                                                                Clerk